Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 11/20/20 has been received and entered. Application No. 15/964,624 of which claims 1-21 are pending in the application, all of which are ready for examination by the examiner.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent 5,761,652; hereinafter “Wu”) in view of Koskas (U.S. PGPub 2002/0095421) and further in view of Aly et al. (U.S. Patent 8,903,803; hereinafter “Aly”).

As per claims 1, 10 and 17, Wu discloses a method, a non-transitory computer-readable device, and a distributed database system comprising:
partitioning a data table into a plurality of data partitions; (See col. 5, ll 8-44, wherein partitioning into partitions is disclosed; as taught by Wu.)
determining a partition bit vector corresponding to the individual partition based on the compact global range table; (See Fig. 1, col. 6, ll 9-54, wherein range-based multidimensional bitmap indexes are disclosed, also See col. 8, ll 65-67 and col. 9, ll 1-11, wherein bitmap vectors are disclosed; as taught by Wu.)
and maintaining the partition bit vector in a memory shared amongst one or more processors. (See Fig. 1, col. 6, ll 9-54, wherein range-based multidimensional bitmap indexes are disclosed, also See col. 8, ll 65-67 and col. 9, ll 1-11, wherein bitmap vectors are disclosed; as taught by Wu.)
However, Wu fails to disclose for an individual data partition of the plurality of data partitions: determining a plurality of sub-partitions within the individual data partition; determining minimum-maximum data information corresponding to the data values stored within the plurality of sub-partitions; generating a raw global range table, the raw global range table including an initial plurality of ranges corresponding to the minimum-maximum data information; generating a mutually exclusive global range table based at least in part on determining a disjointed plurality of ranges from the initial plurality of ranges; determining a compact global range table based at least in part on merging one or more of the disjointed plurality of ranges.
On the other hand, Koskas teaches for an individual data partition of the plurality of data partitions:
determining a plurality of sub-partitions within the individual data partition; (See para. 25, wherein referencing partitions into subsets is disclosed; as taught by Koskas.)
determining minimum-maximum data information corresponding to the data values stored within the plurality of sub-partitions; (See Fig. 39, paras. 308-310, wherein lowest and highest thesaurus words in the range are disclosed, also See Fig. 40B, paras. 314-316, wherein determining of lower bound and upper range is disclosed; as taught by Koskas.)
generating a raw global range table, the raw global range table including an initial plurality of ranges corresponding to the minimum-maximum data information; (See Fig. 39, paras. 308-310, wherein lowest and highest thesaurus words in the range are disclosed, also See Fig. 40B, paras. 314-316, wherein determining of lower bound and upper range is disclosed; as taught by Koskas.)
generating a mutually exclusive global range table based at least in part on determining a disjointed plurality of ranges from the initial plurality of ranges; (See paras. 13-20, wherein foreign key joins method is disclosed; as taught by Koskas.)
determining a compact global range table based at least in part on merging one or more of the disjointed plurality of ranges; (See paras. 145-147, 150-152, wherein VDG compression schemes are disclosed, also See Fig. 51, paras. 374-379, wherein VDG compression is disclosed; as taught by Koskas.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Koskas teachings in the Wu system. Skilled artisan would have been motivated to incorporate a method for organizing data and processing queries in a database system taught by Koskas in the Wu system for constructing balanced multidimensional range-based bitmap indices.  In addition, both of the references (Wu and Koskas) teach features that are directed to analogous art and they are directed to the same field of endeavor, such 
However, the combination of Wu and Koskas fails to disclose determining, based on a largest-gap greedy algorithm, a plurality of sub-partitions.
On the other hand, Aly teaches to disclose determining, based on a largest-gap greedy algorithm, a plurality of sub-partitions. (See Figs. 5-6, col. 16, ll 22-42, wherein selecting optimum partitioning scheme for having the lowest cost in partitioning data records is disclosed, also See col. 8, ll 35-65, wherein determining sub-partitions by the ratio of its size to maximum partition size is disclosed, also See col. 14, ll 10-45, wherein utilizing a greedy algorithm and splitting a partition into partitions are disclosed, also See col. 17, ll 3-17, wherein query execution process of which partition selector is given query range in the partition planning process is disclosed, also See col. 18, ll 8-25 and 47-59, wherein partition data records having a plurality of ranges of which queries ranges can be applied is disclosed; as taught by Aly.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Aly teachings in the combination of Wu and Koskas system. Skilled artisan would have been motivated to incorporate a method for obtaining specified queries ranges and selecting optimum partitioning scheme having a lowest cost in partitioning data records taught by Aly in the combination Wu and Koskas system for constructing balanced multidimensional range-based bitmap indices.  In addition, both of the references (Wu, Koskas, and Aly) teach features that are directed to analogous art and they are directed 

As per claims 2, 11 and 18, the combination of Wu, Koskas, and Aly further discloses receiving a query request including a predicate; (See Figs. 1-2, col. 6, ll 15-31 and 55-67, wherein submitting multiattribute predicates is disclosed; as taught by Wu.)
and determining a predicate bit vector based at least in part on the predicate and the compact global range table. (See Fig. 2, ll 55-67, wherein communicating multiattirbute predicates in which “a complex query including multiattribute predicates is communicated from one of the terminals 9 to the query processing system 11. In step 21, based on the attribute values specified in the predicates. The query processing system uses the multidimensional bitmap index manager 12 of the present invention to identify and retrieve the corresponding range-based bitmap indexes 14 stored on disks 13. In step 22, bitwise AND/OR operations are performed on the retrieved bitmap indexes…” is disclosed; as taught by Wu.)

As per claims 3, 12 and 19, the combination of Wu, and Aly further discloses determining a bitwise result based on performing a bitwise operation on the partition bit vector and the predicate bit vector; (See Fig. 2, ll 55-67, wherein communicating multiattirbute predicates in which “a complex query including multiattribute predicates is communicated from one of the terminals 9 to the query processing system 11. In step 21, based on the attribute values specified in the predicates. The query processing system uses the multidimensional bitmap index manager 12 of the present invention to identify and retrieve the corresponding range-based bitmap indexes 14 stored on disks 13. In step 22, bitwise AND/OR operations are performed on the retrieved bitmap indexes…” is disclosed; as taught by Wu.)
However, the combination of Wu and Aly does not disclose pruning the individual data partition based at least in part on the bitwise result. 
On the other hand, Koskas teaches pruning the individual data partition based at least in part on the bitwise result. (See paras. 145-147, 150-152, wherein VDG compression schemes are disclosed, also Sees para. 169-170, wherein methods of reducing amount of data sorted and eliminating the need for storing data addresses are disclosed, also See Fig. 19, paras. 186-189, wherein creating VDG data structure and method of eliminating repeated values (analogous to pruning) are disclosed, also See Fig. 51, paras. 374-379, wherein VDG compression is disclosed; as taught by Koskas.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Koskas teachings in the combination of Wu and Aly system. Skilled artisan would have been motivated to incorporate a method for compressing schemes and reducing amount of data taught by Koskas in the combination of Wu and Aly system for constructing balanced multidimensional range-based bitmap indices.  In addition, both of the references (Wu, Koskas, and Aly) teach features that are directed to analogous art and 

As per claims 4 and 13, the combination of Wu and Aly further discloses the individual partition into the memory based at least in part on the partition vector and the predicate bit vector; (See Figs. 1-2, col. 6, ll 9-67 and 55-67, wherein submitting multiattribute predicates and range-based multidimensional bitmap indexes are disclosed; also See col. 8, ll 65-67 and col. 9, ll 1-11, wherein bitmap vectors are disclosed; as taught by Wu.)
and performing a search over the individual partition based at least in part on the query request. (See Fig. 2, ll 55-67, wherein communicating multiattirbute predicates in which “a complex query including multiattribute predicates is communicated from one of the terminals 9 to the query processing system 11. In step 21, based on the attribute values specified in the predicates. The query processing system uses the multidimensional bitmap index manager 12 of the present invention to identify and retrieve the corresponding range-based bitmap indexes 14 stored on disks 13. In step 22, bitwise AND/OR operations are performed on the retrieved bitmap indexes…” is disclosed, also See col. 12, ll 12-24, wherein searching functions are disclosed; as taught by Wu.)
However, the combination of Wu and Aly fails to disclose loading the individual partition into the memory at least in part the bit vector.
(See paras. 174 and 278-279, wherein method of loading bitmap segments is disclosed; as taught by Koskas.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Koskas teachings in the combination of Wu and Aly system. Skilled artisan would have been motivated to incorporate a method for loading bitmap segments taught by Koskas in the combination of Wu and Aly system for constructing balanced multidimensional range-based bitmap indices.  In addition, both of the references (Wu, Koskas, and Aly) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data partitioning.  This close relation between both of the references highly suggests an expectation of success.

As per claims 5 and 14, the combination of Wu and Aly further discloses performing a search over the at least one other individual partition based at least in part on the query request. (See Fig. 2, ll 55-67, wherein communicating multiattirbute predicates in which “a complex query including multiattribute predicates is communicated from one of the terminals 9 to the query processing system 11. In step 21, based on the attribute values specified in the predicates. The query processing system uses the multidimensional bitmap index manager 12 of the present invention to identify and retrieve the corresponding range-based bitmap indexes 14 stored on disks 13. In step 22, bitwise AND/OR operations are performed on the retrieved bitmap indexes…” is disclosed, also See col. 12, ll 12-24, wherein searching functions are disclosed; as taught by Wu.)
However, the combination of Wu and Aly fails to disclose pruning the individual partition based at least in part on the partition vector and the predicate bit vector; loading at least one other individual partition into the memory.
On the other hand, Koskas teaches pruning the individual partition based at least in part on the partition vector and the predicate bit vector pruning the individual partition based at least in part on the partition vector and the predicate bit vector; (See paras. 145-147, 150-152, wherein VDG compression schemes are disclosed, also Sees para. 169-170, wherein methods of reducing amount of data sorted and eliminating the need for storing data addresses are disclosed, also See Fig. 19, paras. 186-189, wherein creating VDG data structure and method of eliminating repeated values (analogous to pruning) are disclosed, also See Fig. 51, paras. 374-379, wherein VDG compression is disclosed; as taught by Koskas.)
loading at least one other individual partition into the memory; (See paras. 174 and 278-279, wherein method of loading bitmap segments is disclosed; as taught by Koskas.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Koskas teachings in the combination of Wu and Aly system. Skilled artisan would have been motivated to incorporate a method for compressing schemes and reducing amount of data taught by Koskas in the combination of Wu and Aly system for constructing balanced multidimensional range-based bitmap indices.  In addition, both of the 

As per claims 6 and 15, the combination of Wu and Aly fails to disclose wherein determining the plurality of sub-partitions within the individual data partition further comprises determining the plurality of sub-partitions within the individual data partitions based at least in part on popularity ranking information of column data stored within the individual data partition. 
On the other hand, Koskas teaches wherein determining the plurality of sub-partitions within the individual data partition further comprises determining the plurality of sub-partitions within the individual data partitions based at least in part on popularity ranking information of column data stored within the individual data partition. (See Figs. 11A, 11G-11H, paras. 155-158, wherein method of ranking is disclosed, also See Figs. 14-16, paras. 164-165, wherein ranking system is disclosed; as taught by Koskas.)
See claims 1 and 10 for motivation above.

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Wu and Aly fails to disclose wherein determining the compact global range table based at least in part on merging the one or more of the disjointed plurality of ranges, further comprises: merging the one or more of the disjointed plurality of ranges based on a cost function.
(See paras. 13-20, wherein foreign key joins method is disclosed, also See paras. 145-147, 150-152, wherein VDG compression schemes are disclosed, also See Fig. 51, paras. 374-379, wherein VDG compression is disclosed, also See Fig. 10B, 10G, and 19, paras. 128 and 230, wherein merging word thesaurus entries is disclosed; as taught by Koskas.)
See claims 1 and 10 for motivation above.

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Wu, Koskas, and Aly further discloses wherein determining the partition bit vector corresponding to the individual partition based on the compact global range table, further comprises: setting an individual bit of the partition bit vector to 1 based on the individual partition including data within a range of the compact global range table corresponding to the individual bit. (See Table 1, col. 3, ll 1-27, wherein bitmap vectors of 1s and 0s are disclosed; as taught by Wu.)

As per claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Wu, Koskas, and Aly further discloses wherein determining the partition bit vector corresponding to the individual partition based on the compact global range table, further comprises: setting an individual bit of the partition bit vector to 0 based on the individual partition not including data within a range of the compact global range (See Table 1, col. 3, ll 1-27, wherein bitmap vectors of 1s and 0s are disclosed; as taught by Wu.)

As per claim 16, the rejection of claim 10 is hereby incorporated by reference, the combination of Wu, Koskas, and Aly further discloses wherein determining the partition bit vector corresponding to the individual partition based on the compact global range table, further comprises: setting an individual bit of the partition bit vector to 0 or l based on whether the individual partition includes data within a range of the compact global range table corresponding to the individual bit. (See Table 1, col. 3, ll 1-27, wherein bitmap vectors of 1s and 0s are disclosed; as taught by Wu.)

As per claim 20, the rejection of claim 17 is hereby incorporated by reference, the combination of Wu and Aly further discloses wherein the first memory is located in a remote database server, the second memory is located in a distributed database server, and wherein the one or more processors are further configured to: receive, from a client device, a query request including a predicate via the communication interface; (See Fig. 2, col. 6, ll 55-67, wherein method of receiving query predicates is disclosed; as taught by Wu.)
determine a predicate bit vector based at least in part on the predicate and the compact global range table; (See Fig. 2, ll 55-67, wherein communicating multiattirbute predicates in which “a complex query including multiattribute predicates is communicated from one of the terminals 9 to the query processing system 11. In step 21, based on the attribute values specified in the predicates. The query processing system uses the multidimensional bitmap index manager 12 of the present invention to identify and retrieve the corresponding range-based bitmap indexes 14 stored on disks 13. In step 22, bitwise AND/OR operations are performed on the retrieved bitmap indexes…” is disclosed; as taught by Wu.)
determine that the query request is associated with the remote data node based on the predicate bit vector; (See Fig. 2, ll 55-67, wherein communicating multiattirbute predicates in which “a complex query including multiattribute predicates is communicated from one of the terminals 9 to the query processing system 11. In step 21, based on the attribute values specified in the predicates. The query processing system uses the multidimensional bitmap index manager 12 of the present invention to identify and retrieve the corresponding range-based bitmap indexes 14 stored on disks 13. In step 22, bitwise AND/OR operations are performed on the retrieved bitmap indexes…” is disclosed; as taught by Wu.)
send, via the communication interface, the query request to the remote database server; (See Fig. 2, col. 6, ll 55-67, wherein method of receiving query predicates is disclosed; as taught by Wu.)
receive, via the communication interface, search results from the remote database server; (See Fig. 2, col. 6, ll 55-67, wherein method of receiving query predicates is disclosed; as taught by Wu.)
However, the combination of Wu and Aly fails to send, via the communication interface, the search results to the client device.
(See Fig. 18, para. 180, wherein a man-machine interface for data communication is disclosed, also See para. 182, wherein method of delivering query results through a network interface in the case of a remote access is disclosed; as taught by Koskas.)
See claim 17 for motivation above.

As per claim 21, the rejection of claim 1 is hereby incorporated by reference, the combination of Wu and Koskas fails to disclose wherein determining, based on the largest-gap greedy algorithm, the plurality of sub-partitions within the individual data partition comprises: determining a gap cost for each gap in a set of gaps; determining a subset of gaps based on the gap cost for each gap in the set of gaps, wherein a total number of gaps in the subset of gaps is less than a total number of sub-partitions in the plurality of sub-partitions; and determining the plurality of sub-partitions based on the set of gaps.
On the other hand, Aly teaches wherein determining, based on the largest-gap greedy algorithm, the plurality of sub-partitions within the individual data partition comprises: determining a gap cost for each gap in a set of gaps; (See Figs. 5-6, col. 16, ll 22-42, wherein selecting optimum partitioning scheme for having the lowest cost in partitioning data records is disclosed, also See col. 14, ll 10-45, wherein utilizing a greedy algorithm and splitting a partition into partitions are disclosed, also See col. 17, ll 3-17, wherein query execution process of which partition selector is given query range in the partition planning process is disclosed, also See col. 18, ll 8-25 and 47-59, wherein partition data records having a plurality of ranges of which queries ranges can be applied is disclosed; as taught by Aly.)
determining a subset of gaps based on the gap cost for each gap in the set of gaps, wherein a total number of gaps in the subset of gaps is less than a total number of sub-partitions in the plurality of sub-partitions; (See Figs. 5-6, col. 16, ll 22-42, wherein selecting optimum partitioning scheme for having the lowest cost in partitioning data records is disclosed, also See col. 8, ll 35-65, wherein determining sub-partitions by the ratio of its size to maximum partition size is disclosed, also See Fig. 9, col. 12, ll 29-39 and col. 13, ll 22-36, wherein a crossover process of tree-based partition schemes of merging and splitting children partitions where each child having partition count of less than or greater than the target count is disclosed; as taught by Aly.)
and determining the plurality of sub-partitions based on the set of gaps. (See col. 1, ll 48-56 and col. 2, ll 5-31, wherein generating partitioning schemes based on a greedy algorithm and selecting optimum partitioning scheme based on the costs of executing queries with respect to each partitioning scheme are disclosed, also See col. 8, ll 35-65, wherein determining sub-partitions by the ratio of its size to maximum partition size is disclosed; as taught by Aly.)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Bamba et al. (U.S. PGPub 2008/0288739) discloses scalable performance-based volume allocation in large storage controller collections.
2) Eltabakh et al. (U.S. PGPub 2015/0220529) discloses split elimination in mapreduce systems.
3) Jung et al. (U.S. Patent 8,429,165) discloses systems and methods of partitioning data for synchronous parallel processing.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIN LIN M HTAY/           Examiner, Art Unit 2153